    Case: 1:18-cv-06742 Document #: 26 Filed: 01/15/19 Page 1 of 2 PageID #:155



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

DEBORAH HOWARD,                              )
on behalf of herself and a class,            )
                                             )
                       Plaintiff,            )                Case No.: 1:18-cv-06742
                                             )
               vs.                           )                Honorable Sarah L. Ellis
                                             )
BETTERNOI, LLC and,                          )
SCREENING REPORTS, INC.                      )
                                             )
                       Defendants.           )

             STIPULATION OF DISMISSAL WITH PREJUDICE BETWEEN
                  PLAINTIFF AND DEFENDANT BETTERNOI, LLC

       Plaintiff Deborah Howard, by counsel, and Defendant BetterNOI, LLC (“BetterNOI”), by

counsel, hereby stipulate and agree that Plaintiff’s cause against BetterNOI only should be

dismissed, with prejudice, with each party to bear its own costs and attorneys’ fees.

                                                       Respectfully submitted,

 Deborah Howard                                  BetterNOI, LLC & SCREENING
                                                 REPORTS, INC.
 By her attorneys,
                                                 By its attorneys,
 /s/ Tara L. Goodwin
 Tara L. Goodwin                                 /s/ Joseph Messer
                                                 Joseph Messer
 Daniel A. Edelman
 Tara L. Goodwin                                 Joseph Messer
 Mary Frances Charlton                           Kevin S. Borozan
 EDELMAN, COMBS, LATTURNER &                     Andrew Fullett
 GOODWIN, LLC                                    Stephanie Anne Strickler
 20 South Clark Street, Suite 1500               Messer Strickler, Ltd.
 Chicago, IL 60603-1824                          225 W. Washington, Suite 575
 (312) 739-4200                                  Chicago, IL 60606
 (312) 419-0379 (FAX)                            312-506-3440 (Direct)
 Email address for service:                      312-334-3473 (Fax)
 courtecl@edcombs.com                            jmesser@messerstrickler.com




                                             Page 1 of 2
    Case: 1:18-cv-06742 Document #: 26 Filed: 01/15/19 Page 2 of 2 PageID #:156




                                CERTIFICATE OF SERVICE

        I, Tara L Goodwin, hereby certify that on January 15, 2019, I caused a true and accurate
copy of the foregoing document to be filed via the courts CM/ECF online system, which sent
notice via email to all counsel of record.

                                                      Respectfully submitted,

                                                      /s/ Tara L. Goodwin
                                                      Tara L. Goodwin



Daniel A. Edelman
Tara L. Goodwin
Mary Frances Charlton
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, Illinois 60603
(312) 739-4200
(312) 419-0379 (FAX)
courtecl@edcombs.com




                                            Page 2 of 2
